Digitally signed
                                                                            by Reporter of
                                                                            Decisions
                                                                            Reason: I attest to
                         Illinois Official Reports                          the accuracy and
                                                                            integrity of this
                                                                            document
                                Supreme Court                               Date: 2019.10.07
                                                                            11:02:58 -05'00'



                       Beaman v. Freesmeyer, 2019 IL 122654




Caption in Supreme   ALAN BEAMAN, Appellant, v. TIM FREESMEYER et al.,
Court:               Appellees.



Docket No.           122654



Filed                February 7, 2019



Decision Under       Appeal from the Appellate Court for the Fourth District; heard in that
Review               court on appeal from the Circuit Court of McLean County, the Hon.
                     Richard L. Broch, Judge, presiding.



Judgment             Appellate court judgment reversed and remanded.


Counsel on           David M. Shapiro and Locke E. Bowman, of Roderick and Solange
Appeal               MacArthur Justice Center, and Jeffrey Urdangen, of Bluhm Legal
                     Clinic, both of Northwestern Pritzker School of Law, of Chicago, for
                     appellant.

                     Thomas G. DiCianni and Lucy B. Bednarek, of Ancel Glink Diamond
                     Bush DiCianni & Krafthefer, P.C., of Chicago, for appellees.

                     Arthur Loevy, Jon Loevy, and Steven Art, of Loevy & Loevy, of
                     Chicago, for amici curiae former prosecutors Stuart Chanen et al.
                              E. King Poor, James I. Kaplan, Thomas J. McDonell, and An Nguyen,
                              of Quarles & Brady LLP, of Chicago, for amicus curiae the Innocence
                              Network.

                              Tamara L. Cummings, of Western Springs, Bruce Bialorucki, of
                              Springfield, Dan Hassinger, of Decatur, and Pasquale A. Fioretto, of
                              Baum Sigman Auerbach & Neuman Ltd., of Chicago, for amici curiae
                              Illinois Fraternal Order of Police Labor Council et al.

                              Edward N. Siskel, Corporation Counsel, of Chicago (Benna Ruth
                              Solomon, Myriam Zreczny Kasper, and Kerrie Maloney Laytin,
                              Assistant Corporation Counsel, of counsel), Patrick W. Hayes and
                              John Milhiser, both of Springfield, Donald B. Leist, Corporation
                              Counsel, of Peoria, Lee Roupas, of Wheaton, and Margo Ely, of
                              Westchester, amici curiae.



     Justices                 JUSTICE KILBRIDE delivered the judgment of the court, with
                              opinion.
                              Chief Justice Karmeier and Justices Thomas, Garman, Burke, Theis,
                              and Neville concurred in the judgment and opinion.



                                              OPINION

¶1        The issue presented in this appeal is the proper test to satisfy the “commencement or
      continuance” prong of the tort of malicious prosecution. In 2008, this court reversed plaintiff
      Alan Beaman’s conviction for the murder of his ex-girlfriend, Jennifer Lockmiller. People v.
      Beaman, 229 Ill. 2d 56, 82 (2008). We concluded that the State violated his constitutional right
      to due process under Brady v. Maryland, 373 U.S. 83 (1963), when it failed to disclose material
      and exculpatory information about a viable alternative suspect. Beaman, 229 Ill. 2d at 81.
¶2        Beaman initiated this action, alleging defendants Tim Freesmeyer, Dave Warner, and
      Frank Zayas, former officers with the Normal Police Department, acted maliciously in
      investigating him and aiding in his prosecution. Beaman asserted claims of malicious
      prosecution, intentional infliction of emotional distress, and conspiracy against those
      individual defendants. Beaman sought damages from defendant the Town of Normal, on
      theories of respondeat superior and indemnification. The circuit court of McLean County
      granted defendants’ motion for summary judgment, finding no genuine issue of material fact
      as to Beaman’s claims of malicious prosecution. The appellate court affirmed. 2017 IL App
      (4th) 160527. For the following reasons, we reverse and remand to the appellate court for
      further proceedings.



                                                 -2-
¶3                                           I. BACKGROUND
¶4         On August 28, 1993, 21-year-old Jennifer Lockmiller, a student at Illinois State University,
       was found dead in her apartment in Normal, Illinois. A number of police officers from the
       Normal Police Department were involved in investigating Lockmiller’s death. Those officers
       included defendants Detective Tim Freesmeyer, Detective Dave Warner, and Lieutenant Frank
       Zayas. Freesmeyer served as the principal detective in the investigation. Warner’s role
       included serving as an evidence custodian and investigating one of the suspects, Stacey Gates.
       Zayas supervised Detective Freesmeyer and Detective Warner in the Lockmiller investigation
       until he retired in November 1994. Other individuals involved in the Lockmiller murder
       investigation included McLean County State’s Attorney Charles Reynard and Assistant State’s
       Attorney James Souk. Souk acted as the lead prosecutor in Beaman’s criminal prosecution.
¶5         The murder investigation only focused on individuals Lockmiller knew. Police questioned
       Lockmiller’s then-boyfriend, Michael Swaine, as well as former boyfriends, including
       Beaman, Stacey Gates, and Larbi John Murray.
¶6         A meeting was held on May 16, 1994, to determine whether to arrest Beaman for
       Lockmiller’s murder. Those in attendance included State’s Attorney Reynard, Assistant State’s
       Attorney Souk, Freesmeyer, Zayas, Normal Chief of Police James Taylor, and Detective Tony
       Daniels. During the meeting, Reynard decided to charge Beaman. Souk agreed. At his
       deposition in this case, Daniels testified he suggested a list of investigative avenues to pursue
       before arresting Beaman. Souk responded, “I think we’ve got our guy,” and stated, “we went
       as far as we can with this case.” Souk said they were going to issue a warrant for Beaman’s
       arrest.
¶7         Prior to trial, the State filed a motion in limine to exclude evidence of Lockmiller’s
       relationships with men other than Beaman and Swaine. The State argued that Beaman should
       not be allowed to offer alternative-suspect evidence unless he could establish it was not remote
       or speculative. The prosecutor informed the court that the State did not possess nonspeculative
       evidence of a third-party suspect. The trial court reserved ruling on the motion.
¶8         Later, the State and Beaman’s defense counsel discussed Lockmiller’s relationship with an
       individual identified as “John Doe,” namely, Larbi John Murray. Souk told the court Doe had
       “nothing to do with the case.” Souk did not disclose to Beaman’s trial counsel Murray’s
       criminal records that exposed his drug and steroid use and incidents of domestic violence
       against a subsequent girlfriend, nor did Souk disclose his incomplete polygraph examination.
       Beaman’s trial counsel had no specific evidence pointing to another individual who could have
       committed the offense. The trial court granted the State’s motion in limine.
¶9         At trial, the State argued that all of the other possible suspects were excluded due to alibis:
               “Did we look at Mr. Swaine? You bet we did. Did we look at [Gates]? You bet we did.
               Did we look at a lot of people and interview a lot of witnesses? You bet we did. And
               guess who sits in the courtroom *** with the gap in his alibi still unclosed even after
               all this?”
¶ 10       The jury found Beaman guilty of first degree murder. He was sentenced to 50 years of
       imprisonment. Beaman’s conviction was affirmed on appeal. People v. Beaman, 279 Ill. App.
3d 1115 (1996) (table) (unpublished order under Illinois Supreme Court Rule 23).
¶ 11       In April 1997, Beaman filed a petition for postconviction relief. Beaman alleged, in part,
       that the State violated his right to due process by failing to disclose material information on

                                                    -3-
       Murray’s viability as a suspect. An evidentiary hearing was held on Beaman’s petition. After
       the hearing, the circuit court denied Beaman’s postconviction petition. The appellate court
       affirmed. People v. Beaman, 368 Ill. App. 3d 759 (2006).
¶ 12       In 2008, this court found the State violated Beaman’s constitutional right to due process of
       law when it failed to disclose the evidence related to Murray and reversed the circuit court
       order denying Beaman’s postconviction petition. Beaman, 229 Ill. 2d at 81-82. In that appeal,
       we summarized the undisclosed evidence as consisting of four points: “(1) [Murray] failed to
       complete the polygraph examination; (2) [Murray] was charged with domestic battery and
       possession of marijuana with intent to deliver prior to [Beaman’s] trial; (3) [Murray] had
       physically abused his girlfriend on numerous prior occasions; and (4) [Murray’s] use of
       steroids had caused him to act erratically.” Beaman, 229 Ill. 2d at 74. We concluded that the
       State’s case against Beaman was “tenuous” and that the evidence withheld by the State was
       favorable to Beaman because it supported Murray’s viability as an alternative suspect.
       Beaman, 229 Ill. 2d at 77-78. We determined that “[w]e cannot have confidence in the verdict
       finding [Beaman] guilty of this crime given the tenuous nature of the circumstantial evidence
       against him, along with the nondisclosure of critical evidence that would have countered the
       State’s argument that all other potential suspects had been eliminated from consideration.”
       Beaman, 229 Ill. 2d at 81. We vacated Beaman’s conviction and remanded the case to the
       circuit court for further proceedings. Beaman, 229 Ill. 2d at 82.
¶ 13       On remand, the State declined to reprosecute Beaman and dismissed the charges against
       him. Beaman was released from prison in June 2008. In April 2013, the State of Illinois
       certified his innocence. On January 9, 2015, Governor Pat Quinn pardoned Beaman “based
       upon innocence as if no conviction.”
¶ 14       In January 2010, Beaman filed a federal section 1983 (42 U.S.C. § 1983 (2006)) civil suit
       against defendants Freesmeyer, Warner, and Zayas, as well as against Souk, Reynard, and
       other detectives. Beaman alleged three federal claims: (1) defendants acting individually and
       in conspiracy withheld exculpatory evidence in violation of Brady (individual liability),
       (2) defendants conspired to deprive Beaman of exculpatory evidence (conspiracy liability), and
       (3) defendants failed to intervene to prevent the violation of his rights. Beaman included state
       law claims for malicious prosecution, civil conspiracy, and intentional infliction of emotional
       distress against the Town of Normal.
¶ 15       The district court dismissed claims against Souk and Reynard based on absolute or
       qualified immunity. The claims against the other detectives, who are not named defendants in
       this case, were voluntarily dismissed after discovery revealed they were not involved in the
       suppression of evidence. The district court granted summary judgment on the federal claims
       to the remaining defendants, Freesmeyer, Warner, and Zayas. Beaman v. Souk, 7 F. Supp. 3d
805, 832 (C.D. Ill. 2014).
¶ 16       The Seventh Circuit Court of Appeals affirmed. Beaman v. Freesmeyer, 776 F.3d 500 (7th
       Cir. 2015). Neither the district court nor the Seventh Circuit Court of Appeals addressed the
       state law claims of malicious prosecution, intentional infliction of emotional distress, or
       conspiracy against the Town of Normal for lack of jurisdiction. Beaman, 776 F.3d at 506.
¶ 17       In April 2014, Beaman filed the civil action that is the subject of this appeal against
       defendants Freesmeyer, Warner, Zayas, and the Town of Normal, pleading the state law claims
       that the federal court had dismissed without prejudice. Beaman’s complaint alleged malicious


                                                  -4-
       prosecution, intentional infliction of emotional distress, and civil conspiracy against all
       defendants, as well as claims of respondeat superior and indemnification against the Town of
       Normal for recovery of damages.
¶ 18        Defendants moved for summary judgment. Defendants maintained that no evidence
       established a genuine issue of material fact on four of the five elements of Beaman’s malicious
       prosecution claim. Defendants contended, as a result, they were entitled to judgment as a matter
       of law on the malicious prosecution claim and the remaining claims that were predicated on
       the contention that he was maliciously prosecuted.
¶ 19        The circuit court granted defendants’ motion for summary judgment, reasoning that
       Beaman could not satisfy the elements to establish a malicious prosecution claim. The court
       found the prosecutors who handled the case, not the defendant officers, decided to prosecute
       Beaman. The court highlighted Daniels’s deposition testimony and pointed to his statement
       that, during the May 1994 meeting with investigating officers and lead prosecutors, Souk
       rejected Daniels’s suggestions to investigate other avenues. Souk stated the investigation was
       complete and an arrest warrant would be issued for Beaman. The court found that defendants
       “did not exert any unusual influence on the prosecutors which caused a malicious prosecution
       to take place against [Beaman].” The circuit court dismissed the remaining claims as dependent
       on the malicious prosecution claim.
¶ 20        The appellate court affirmed the grant of summary judgment on the “commencement or
       continuance” element of malicious prosecution and did not address the circuit court’s other
       grounds for dismissing that claim. 2017 IL App (4th) 160527. We allowed Beaman’s petition
       for leave to appeal. Ill. S. Ct. R. 315 (eff. July 1, 2017). We allowed The Innocence Network;
       former state and federal prosecutors Stuart Chanen, William Conlon, Tyrone Fahner, Jonathan
       King, Scott Lassar, Jeremy Margolis, Ronald Safer, John Schmidt, Jeffrey Singer, James
       Thompson, Scott Turow, and Dan Webb; the City of Chicago, Illinois Municipal League,
       Illinois Prosecutors Bar Association, Illinois State’s Attorneys Association, Intergovernmental
       Risk Management Agency, and City of Peoria (the governmental amici); and the Illinois
       Fraternal Order of Police Labor Council, Illinois Fraternal Order of Police, Illinois Troopers
       Lodge No. 41, and Chicago Fraternal Order of Police Lodge No. 7 to file amicus curiae briefs.
       Ill. S. Ct. R. 345 (eff. Sept. 20, 2010).

¶ 21                                            II. ANALYSIS
¶ 22       In this appeal, Beaman challenges the circuit court’s grant of summary judgment in favor
       of defendants. Section 2-1005(c) of the Code of Civil Procedure provides that summary
       judgment is proper when the “pleadings, depositions, and admissions on file, together with the
       affidavits, if any, show that there is no genuine issue as to any material fact and that the moving
       party is entitled to a judgment as a matter of law.” 735 ILCS 5/2-1005(c) (West 2016).
       Summary judgment is a drastic means of disposing of litigation and “should be allowed only
       when the right of the moving party is clear and free from doubt.” Adams v. Northern Illinois
       Gas Co., 211 Ill. 2d 32, 43 (2004). “[W]here reasonable persons could draw divergent
       inferences from the undisputed material facts or where there is a dispute as to a material fact,
       summary judgment should be denied and the issue decided by the trier of fact.” Espinoza v.
       Elgin, Joliet & Eastern Ry. Co., 165 Ill. 2d 107, 114 (1995). In ruling on a motion for summary
       judgment, we must construe the pleadings, depositions, admissions, and affidavits strictly


                                                    -5-
       against the movant and liberally in favor of the opponent. Adams, 211 Ill. 2d at 43. We review
       an appeal from a ruling on a motion for summary judgment de novo. Jackson v. TLC
       Associates, Inc., 185 Ill. 2d 418, 424 (1998).
¶ 23       A malicious prosecution action is a civil tort brought by a plaintiff “for recovery of
       damages which have proximately resulted to person, property or reputation from a previous
       unsuccessful civil or criminal proceeding, which was prosecuted without probable cause and
       with malice.” Freides v. Sani-Mode Manufacturing Co., 33 Ill. 2d 291, 295 (1965); see also 26
       Edwin A. Jaggard, Cyclopedia of Law and Procedure 6 (William Mack ed. 1907) (cited here
       as 26 Cyc.) (“Malicious prosecution, regarded as a remedy, is a distinctive action ex delicto for
       the recovery of damages to person, property, or reputation, shown to have proximately resulted
       from a previous civil or criminal proceeding, which was commenced or continued without
       probable cause, but with malice, and which has terminated unsuccessfully.”).
¶ 24       This court has long recognized that “suits for malicious prosecution are not favored in law.”
       Joiner v. Benton Community Bank, 82 Ill. 2d 40, 44 (1980); Schwartz v. Schwartz, 366 Ill. 247,
       250 (1937); Shedd v. Patterson, 302 Ill. 355, 359-60 (1922). This court has explained:
                “Public policy favors the exposure of crime, and the cooperation of citizens possessing
                knowledge thereof is essential to effective implementation of that policy. Persons
                acting in good faith who have probable cause to believe crimes have been committed
                should not be deterred from reporting them by the fear of unfounded suits by those
                accused. It was for the purpose of encouraging and protecting those who exercise their
                constitutional right to appeal to our courts for redress of private or public grievances
                that the circumstances in which malicious prosecution actions may be brought have
                been rather narrowly circumscribed.” Joiner, 82 Ill. 2d 44-45.
¶ 25       When a person is wrongfully convicted of a crime, however, it has profound consequences.
       Nevertheless, malicious prosecution actions are subject to more stringent limitations than other
       tort actions and will be allowed only when all of the requirements for maintaining an action
       have been met. See 52 Am. Jur. 2d Malicious Prosecution § 5 (2018); see also Joiner, 82 Ill.
2d at 45 (same); Swick v. Liautaud, 169 Ill. 2d 504, 512 (1996) (same).
¶ 26       To state a cause of action for the tort of malicious prosecution, the plaintiff must prove five
       elements: “(1) the commencement or continuance of an original criminal or civil judicial
       proceeding by the defendant; (2) the termination of the proceeding in favor of the plaintiff;
       (3) the absence of probable cause for such proceeding; (4) the presence of malice; and
       (5) damages resulting to the plaintiff.” (Internal quotation marks omitted.) Swick, 169 Ill. 2d at
       512; Ritchey v. Maksin, 71 Ill. 2d 470, 475 (1978); Freides, 33 Ill. 2d at 295. The absence of
       any of these elements bars a plaintiff’s malicious prosecution claim. Swick, 169 Ill. 2d at 512.
¶ 27       The circuit court determined that Beaman could not satisfy the first four elements to
       establish a malicious prosecution claim. The appellate court affirmed the circuit court, finding
       no genuine issue of material fact on the “commencement or continuance” element of the
       malicious prosecution tort, and did not consider whether Beaman could satisfy the other
       elements to establish a malicious prosecution action. Accordingly, our analysis will focus on
       the “commencement or continuance” prong of a malicious prosecution action.
¶ 28       Beaman contends that the appellate court applied the wrong standard to the
       “commencement or continuance” prong. Beaman submits that three different approaches have
       developed to analyze the “commencement or continuance” element. Plaintiff describes these

                                                    -6-
       approaches as (1) the “significant role” test; (2) the “advice and cooperation” test; and (3) the
       “pressure, influence, or misstatement” test.
¶ 29        According to Beaman, the “significant role” test is the predominant rule in Illinois, and it
       provides that liability for malicious criminal prosecution “extends to all persons who played a
       significant role in causing the prosecution of the plaintiff, provided all of the elements of the
       tort are present.” Frye v. O’Neill, 166 Ill. App. 3d 963, 975 (1988) (citing 54 C.J.S. Malicious
       Prosecution §§ 18, 19 (1987)); see also Bianchi v. McQueen, 2016 IL App (2d) 150646, ¶ 72;
       Rodgers v. Peoples Gas, Light & Coke Co., 315 Ill. App. 3d 340, 348-49 (2000); Barnett v.
       Baker, 2017 IL App (1st) 152443-U, ¶ 40. Beaman contends that the “significant role” test is
       routinely employed by federal courts in malicious criminal prosecution cases. See, e.g.,
       Mitchell v. City of Elgin, No. 14 CV 3457, 2016 WL 492339, at *7-8 (N.D. Ill. Feb. 9, 2016),
       rev’d in part on other grounds, ___ F.3d ___, 2019 WL 76881 (7th Cir. 2019); Collier v. City
       of Chicago, No. 14 C 2157, 2015 WL 5081408, at *9 (N.D. Ill. Aug. 26, 2015); Mosley v.
       Pendarvis, No. 13 C 5333, 2015 WL 2375253, at *4 (N.D. Ill. May 15, 2015); Green v. City
       of Chicago, No. 11 C 7067, 2015 WL 2194174, at *6 (N.D. Ill. May 7, 2015); Fields v. City of
       Chicago, No. 10 C 1168, 2014 WL 477394, at *12 (N.D. Ill. Feb. 6, 2014); Starks v. City of
       Waukegan, 946 F. Supp. 2d 780, 794 (N.D. Ill. 2013); Padilla v. City of Chicago, 932 F. Supp.
2d 907, 928 (N.D. Ill. 2013); Hunt v. Roth, No. 11 C 4697, 2013 WL 708116, at *8 (N.D. Ill.
       Feb. 22, 2013); Reno v. City of Chicago, No. 10 C 6114, 2012 WL 2368409, at *6 n.2 (N.D.
       Ill. June 21, 2012); Brown v. Navarro, No. 09 C 3814, 2012 WL 1986586, at *7 (N.D. Ill. June
       4, 2012); Phipps v. Adams, No. 11-147-GPM, 2012 WL 686721, at *3 (S.D. Ill. Mar. 2, 2012);
       Johnson v. Arroyo, No. 09 C 1614, 2010 WL 1195330, at *3 (N.D. Ill. Mar. 22, 2010);
       Swanigan v. Trotter, 645 F. Supp. 2d 656, 686 (N.D. Ill. 2009); Lipscomb v. Knapp, No. 07 C
       5509, 2009 WL 3150745, at *11-12 (N.D. Ill. Sept. 30, 2009); Montgomery v. City of Harvey,
       No. 07 C 4117, 2008 WL 4442599, at *7 (N.D. Ill. Sept. 29, 2008); Bruce v. Perry, No. 03-
       CV-558-DRH, 2006 WL 1777760, at *8 (S.D. Ill. June 23, 2006); Montes v. DiSantis, No. 04
       C 4447, 2005 WL 1126556, at *11-12 (N.D. Ill. May 10, 2005); Patterson v. Burge, 328 F.
       Supp. 2d 878, 900-01 (N.D. Ill. 2004); Harris v. City of Harvey, No. 97 C 2823, 2000 WL
1468746, at *9 (N.D. Ill. Sept. 29, 2000). Beaman submits that federal courts also use the
       “significant role” test for instructing the jury in malicious prosecution cases against police
       officers. See, e.g., Final Jury Instructions, Brown v. Spain, No. 11-C-08403, 2014 WL 6813086
       (N.D. Ill. Oct. 16, 2014) (“An officer commences or continues the prosecution of a person if
       the officer played a significant role in causing the commencement or the continuation of the
       prosecution of the person.”); Instructions to the Jury, Payne v. Maher, No. 11-CV-6623, 2014
WL 7684881 (N.D. Ill. Nov. 14, 2014) (“A person causes a criminal proceeding to be
       commenced or continued if he plays a significant role in the initiation or continuation of
       criminal charges at any time from the arrest through the conclusion of the criminal case.”);
       Jury Instructions, Wells v. Johnson, No. 06-CV-06284, 2012 WL 1569523 (N.D. Ill. Apr. 19,
       2012) (“A person commences or continues a proceeding if he initiated the proceeding, if his
       participation was of so active and positive a character as to amount to advice and cooperation,
       or if he played a significant role in causing the prosecution of the Plaintiff.”).
¶ 30        Beaman describes the “advice and cooperation test” as providing that the “commencement
       or continuance” element is met if the officer’s participation was “so active and positive as to
       amount to advice and cooperation.” See, e.g., Fabiano v. City of Palos Hills, 336 Ill. App. 3d
635, 647 (2002); Collier, 2015 WL 5081408, at *9.

                                                   -7-
¶ 31        Finally, Beaman explains the “pressure, influence, or misstatement test.” According to
       Beaman, this test, as applied by the appellate court here, provides the plaintiff must establish
       that an “officer pressured or exerted influence on the prosecutor’s decision or made knowing
       misstatements upon which the prosecutor relied.” 2017 IL App (4th) 160527, ¶ 58.
¶ 32        Defendants counter that these supposedly different approaches are actually consistent with
       each other, even if some of the courts’ language differs, and that all require proof of causation.
       According to defendants, all of Beaman’s purportedly different approaches look for some
       action by the police that affects the prosecutor’s independent judgment, in other words, actions
       that are the proximate cause of the prosecution.
¶ 33        We agree with defendants that, while cases may use differing language when analyzing the
       commencement or continuance element, in each case, the court examined the defendant’s
       conduct or participation in the commencement or continuation of criminal proceedings against
       the plaintiff. In other words, the relevant inquiry is whether the officer proximately caused the
       commencement or continuance of the criminal proceeding.
¶ 34        It is useful to examine the history of the common-law tort of malicious prosecution. In the
       1800s, “it was common for criminal cases to be prosecuted by private parties.” Rehberg v.
       Paulk, 566 U.S. 356, 364 (2012). Those private parties did not enjoy immunity from suit;
       rather, “a private complainant who procured an arrest or prosecution could be held liable in an
       action for malicious prosecution if the complainant acted with malice and without probable
       cause.” Rehberg, 566 U.S. at 364. “Both English and American courts routinely permitted
       plaintiffs to bring actions alleging that the defendant had made a false and malicious accusation
       of a felony to a magistrate or other judicial officer.” Briscoe v. LaHue, 460 U.S. 325, 351
       (1983) (Marshall, J., dissenting, joined by Blackmun, J.). After 1871, criminal cases were
       increasingly prosecuted by public officials who, unlike private prosecutors, were absolutely
       immune from tort claims for malicious prosecution. Rehberg, 566 U.S. at 365. However, courts
       have continued to recognize claims for malicious prosecution against private individuals whose
       conduct led to the plaintiff’s criminal prosecution.
¶ 35        In Illinois, common-law malicious prosecution actions have long been recognized. See,
       e.g., Richey v. McBean, 17 Ill. 63, 64 (1855) (recognizing that an action for malicious
       prosecution “must charge that the defendant was actuated by malice in setting on foot the
       prosecution, and that the same was done without probable cause”); see also Hurd v. Shaw, 20
Ill. 354, 355 (1858) (rejecting a malicious prosecution claim where there was no evidence that
       the defendant was the prosecutor of the charge against the plaintiff “or that he originated the
       indictment”).
¶ 36        This court first addressed whether a defendant who did not directly initiate the criminal
       proceedings against the plaintiff could be held liable in a malicious prosecution action in
       Gilbert v. Emmons, 42 Ill. 143 (1866). In Gilbert, the defendant’s business partner began the
       prosecution against the plaintiff by swearing out an affidavit needed to issue a warrant and
       “directed the officer in its execution.” Gilbert, 42 Ill. at 146. The court in Gilbert explained
       that the defendant could be liable only if “he either directly participated in causing the arrest,
       or advised it to be made.” Gilbert, 42 Ill. at 146. The defendant’s mere knowledge of or consent
       to the actions of his business partner was insufficient unless that “ ‘consent’ should be of so
       active and positive a character as to amount to advice and co-operation.” Gilbert, 42 Ill. at 147.
       If the defendant took some affirmative action to “advise and encourage the arrest” that led to


                                                   -8-
       the prosecution, then the defendant could be liable. Gilbert, 42 Ill. at 147. If, however, the
       defendant merely allowed his partner “to follow the dictates of his own judgment, without
       interference on his part,” then he would not be liable. Gilbert, 42 Ill. at 147.
¶ 37        The Gilbert court remanded the case for a new trial because the jury was erroneously
       instructed on this issue. Thus, in a case where someone other than the defendant took the
       official action of initiating the criminal prosecution, Gilbert established the “active and
       positive” advice or cooperation test.
¶ 38        As the governmental amici aptly point out in their brief, “historically, what is now the
       ‘commence or continue’ element was originally stated as two elements” that highlighted the
       legal cause element and that, over time, the two elements were collapsed into what is now
       stated as a single “commencement or continuance” element. Our research has revealed that in
       Glenn v. Lawrence, 280 Ill. 581 (1917), this court set forth six elements that will sustain an
       action for malicious prosecution:
                “(1) the commencement or continuance of an original, criminal or civil judicial
                proceeding; (2) its legal causation by the present defendant against plaintiff, who was
                defendant in the original proceeding; (3) its bona fide termination in favor of the
                present plaintiff; (4) the absence of probable cause for such proceeding; (5) the
                presence of malice therein; and (6) damage conforming to legal standards resulting to
                the plaintiff. 26 Cyc. at 8.” Glenn, 280 Ill. at 585.
¶ 39        The Cyclopedia of Law and Procedure, published in 1907 and cited by Glenn, sets forth
       these same six elements. See 26 Cyc. at 8. The Cyclopedia of Law and Procedure further
       explains that, “[t]o sustain the action [for malicious prosecution], it must affirmatively appear
       as a part of the case of the party demanding damages that the party sought to be charged was
       the proximate and efficient cause of maliciously putting the law in motion.” 26 Cyc. at 17.
¶ 40        In 1965, this court continued its reference to six elements for maintaining a cause of action
       for malicious prosecution in Freides (33 Ill. 2d at 295). In 1978, however, in Ritchey, this court
       cited Freides but collapsed the first two elements into one: “the commencement or continuance
       of an original criminal or civil judicial proceeding by the defendant,” reducing the number of
       elements required to maintain an action for malicious prosecution from six to five. Ritchey, 71
Ill. 2d at 475. Later, this court continued to use five elements to evaluate malicious prosecution
       claims. See Joiner, 82 Ill. 2d at 45; Swick, 169 Ill. 2d at 512. Despite the variation in the
       language and elements of a malicious prosecution cause of action, the “commence or continue”
       element has always required the defendant’s conduct to be the legal cause of the
       commencement or continuation of the underlying criminal proceedings. Indeed, all of the
       parties agree that a malicious prosecution action requires proof of legal causation.
¶ 41        The issue in this case concerns the proper approach for determining when a police officer
       commences or continues a prosecution, e.g., when the defendant’s conduct is the legal cause
       of the commencement or continuation of the original criminal proceedings. Plaintiff interprets
       differing language used by courts as different legal standards or tests applied in cases against
       police officers to establish the “commencement or continuation” prong. We, however, agree
       with defendants that all of these approaches are aimed at examining the actions by the police
       that may have caused the plaintiff’s wrongful prosecution in the original criminal proceeding.
       For example, the court in Cervantes v. Jones, 23 F. Supp. 2d 885 (N.D. Ill. 1998), examined



                                                   -9-
       whether, under Illinois law, a plaintiff could meet the commencement or continuance prong
       requirements for malicious prosecution, stating:
                    “In order to be liable for malicious prosecution, ‘a defendant either must have
               initiated a criminal proceeding or his participation in it must have been of so active and
               positive a character as to amount to advice and cooperation.’ Denton v. Allstate Ins.
               Co., [152 Ill. App. 3d 578, 583 (1986)]. Put another way, ‘[l]iability for malicious
               prosecution … extends to [police officers] who played a significant role in causing the
               prosecution of the plaintiff[.]’ [Frye, 166 Ill. App. 3d at 975]. See also [Reed v. City of
               Chicago, 77 F.3d 1049, 1053 (7th Cir. 1996)] (plaintiff must show that the officer used
               improper influence on the prosecutor or made knowing misstatements to the prosecutor
               in order to secure the prosecution); Newsome v. James, [968 F. Supp. 1318, 1323 (N.D.
               Ill. 1997)] (stating the issue as whether the police officer ‘got the ball rolling in the
               unwarranted prosecution’ of the plaintiff).” Cervantes, 23 F. Supp. 2d at 888.
       Thus, the differing language used in malicious prosecution cases is based on a causal analysis
       determining whether the defendant’s actions proximately caused the plaintiff’s wrongful
       prosecution.
¶ 42       With this background in mind, we now examine whether the appellate court properly
       determined that Beaman failed to meet the “commencement or continuation” element in
       granting defendants’ motion for summary judgment. The appellate court held that Beaman was
       required to “establish that officer[s] pressured or exerted influence on the prosecutor’s decision
       or made knowing misstatements upon which the prosecutor relied.” 2017 IL App (4th) 160527,
       ¶ 58. The appellate court’s decision rested heavily on its observation that “ ‘[t]he State’s
       Attorney, not the police, prosecutes a criminal action’ ” and a need to “protect[ ] officers in
       their performance of their police work.” (Internal quotation marks omitted.) 2017 IL App (4th)
160527, ¶¶ 57-58 (quoting Colbert v. City of Chicago, 851 F.3d 649, 655 (7th Cir. 2017)).
¶ 43       This court has recognized that prosecutors ordinarily rely on police and other agencies to
       investigate criminal acts. People v. Ringland, 2017 IL 119484, ¶ 24. Significantly, “ ‘it is the
       recognized practice that the State’s Attorney sensibly defers to the investigative duties of the
       police.’ ” (Emphasis in original.) Ringland, 2017 IL 119484, ¶ 24 (quoting People v. Wilson,
       254 Ill. App. 3d 1020, 1039 (1993)). Contrary to the appellate court’s standard, however, this
       court established long ago, in Gilbert, that a person can be liable for commencing or continuing
       a malicious prosecution even if that person does not ultimately wield prosecutorial power or
       actively deceive prosecutors. See Gilbert, 42 Ill. at 147. Illinois courts have adhered
       consistently to this standard, holding that liability for malicious prosecution “extends to all
       persons who played a significant role in causing the prosecution of the plaintiff, provided all
       of the elements of the tort are present.” Frye, 166 Ill. App. 3d at 975 (citing 54 C.J.S. Malicious
       Prosecution §§ 18, 19 (1987)); see also Bianchi, 2016 IL App (2d) 150646, ¶¶ 72-73; Rodgers,
315 Ill. App. 3d at 348-49.
¶ 44       “Liability thus depends on whether the defendant was actively instrumental in causing the
       prosecution, and the presumption of prosecutorial independence can be overcome by showing
       that the defendant improperly exerted pressure on the prosecutor, knowingly provided
       misinformation to him or her, concealed exculpatory evidence, or otherwise engaged in
       wrongful or bad-faith conduct instrumental in the initiation of the prosecution.” 52 Am. Jur.
       2d Malicious Prosecution § 88 (2018). Police officers may be subject to liability for malicious


                                                   - 10 -
       prosecution “[i]f they initiate a criminal proceeding by presentation of false statements, or by
       withholding exculpatory information from the prosecutor.” 3 Dan B. Dobbs, Paul T. Hayden,
       & Ellen M. Bublick, The Law of Torts § 587, at 392 (2d ed. 2011) (cited here as Law of Torts).
¶ 45        The established definition of “commence or continue” reflects that the fundamental
       purposes of tort law are to hold wrongdoers liable for foreseeable consequences of their actions
       and to deter wrongful conduct. See Siemieniec v. Lutheran General Hospital, 117 Ill. 2d 230,
       259 (1987); Restatement (Second) of Torts § 901 (1979). As the former state and federal
       prosecutors submit in their amicus brief, liability for malicious prosecution “calls for a
       commonsense assessment” of those persons who played a significant role in the criminal case.
       This significant role assessment necessarily includes those persons whose participation in the
       criminal case was so “active and positive” to “amount to advice and co-operation” (Gilbert, 42
Ill. at 147) or those persons who “improperly exerted pressure on the prosecutor, knowingly
       provided misinformation to him or her, concealed exculpatory evidence, or otherwise engaged
       in wrongful or bad-faith conduct instrumental in the initiation of the prosecution” (52 Am. Jur.
       2d Malicious Prosecution § 88 (2018)). In other words, the separate standards cited by Beaman
       actually fall within the “significant role” standard for determining whether a person
       proximately caused a plaintiff’s wrongful conviction.
¶ 46        Thus, liability for malicious prosecution requires an examination of whether the
       defendant’s conduct is both the cause in fact and a proximate cause of the commencement or
       continuation of the original criminal proceedings. Law of Torts at 390; see also 26 Cyc. at 17
       (“To sustain the action [for malicious prosecution], it must affirmatively appear as a part of the
       case *** that the party sought to be charged was the proximate and efficient cause of
       maliciously putting the law in motion.”). In determining whether the defendants’ conduct was
       the proximate cause of the commencement or continuation of the original criminal
       proceedings, the court must examine whether the defendants played a significant role in the
       plaintiff’s prosecution.
¶ 47        We conclude that the appellate court’s standard failed to consider whether the defendants
       proximately caused the commencement or continuance of the criminal proceeding against
       Beaman. The appellate court focused its inquiry on whether the “officer[s] pressured or exerted
       influence on the prosecutor’s decision or made knowing misstatements upon which the
       prosecutor relied.” 2017 IL App (4th) 160527, ¶ 58. On remand, the appellate court must
       examine whether the defendants’ conduct or actions proximately caused the commencement
       or continuance of the original criminal proceeding by determining whether defendants played
       a significant role in Beaman’s prosecution.

¶ 48                                      III. CONCLUSION
¶ 49      For the foregoing reasons, we reverse the judgment of the appellate court and remand the
       cause for further proceedings consistent with this opinion.

¶ 50      Appellate court judgment reversed and remanded.




                                                   - 11 -